Case: 15-11217   Document: 00513999727   Page: 1   Date Filed: 05/19/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                              No. 15-11217                              FILED
                            Summary Calendar                        May 19, 2017
                                                                   Lyle W. Cayce
                                                                        Clerk
MICHAEL BOHANNAN,

                                         Plaintiff-Appellant

v.

WESLEY GRIFFIN, in his individual capacity and in his official capacity as
CSOT Program Specialist; ALLISON TAYLOR, in individual capacity only;
LISA WORRY, in her individual capacity and in her official capacity as
OVSOM Program Specialist; DEBORAH MORGAN, in her individual capacity;
LILES ARNOLD, in his individual capacity and in his official capacity as
CSOT Chairperson; MARIA MOLETT, in her individual capacity and in her
official capacity as CSOT Member; AARON PIERCE, in his individual capacity
and in his official capacity as CSOT Member; DAN POWERS, in his individual
capacity and in his official capacity as OVSOM Board Chairperson; RONNIE
FANNING, in his individual capacity and in his official capacity as CSOT
Member; ALIDA HERNANDEZ, CSOT Member; CHRISTY JACK, in her
official capacity as OVSOM Board Member; LEO LONGORIA, in his official
capacity as OVSOM Board Member; MARSHA MCLANE, in her official
capacity as Executive Director for OVSOM; CATHY DRAKE, in her official
capacity as Deputy Director for OVSOM,

                                         Defendants-Appellees


                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:11-CV-299
     Case: 15-11217      Document: 00513999727         Page: 2    Date Filed: 05/19/2017


                                      No. 15-11217

Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael W. Bohannan, Texas prisoner # 1841746, “has been convicted of
a number of sex crimes dating back to 1982.” Bohannan v. Doe, 927 F. App’x
283 (5th Cir. 2013).         After his release from imprisonment for a child
pornography offense, Texas sought to civilly commit Bohannan as a “sexually
violent predator.” A trial court’s order of civil commitment was ultimately
reversed on appeal. See In re Commitment of Bohannan, 388 S.W.3d 296, 307
(Tex. 2012). Complaining about certain conduct that occurred while he was
committed, Bohannan filed this 42 U.S.C. § 1983 suit against several officials
and employees of the Council of Sex Offender Treatment (CSOT) and the Office
of Violent Sex Offender Management (OVSOM). On appeal, he challenges the
district court’s dismissal of claims against several defendants under Rule
12(b)(6) of the Federal Rules of Civil Procedure.
       We review de novo a district court’s dismissal under Rule 12(b)(6).
Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir. 2014). We accept the
plaintiff’s factual allegations as true, but the plaintiff must plead enough facts
to state a plausible claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim is plausible when the facts alleged allow the court to
reasonably infer the defendant liability for the alleged misconduct. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009).
       Bohannan has not satisfied this standard.                 As the district court
concluded, he failed to state a claim against the defendants in their personal
capacities because he did not allege facts showing that they were personally



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-11217        Document: 00513999727        Page: 3     Date Filed: 05/19/2017


                                       No. 15-11217

involved in the complained-of conduct. See Thompson v. Steele, 709 F.2d 381,
382 (5th Cir. 1983) (“Personal involvement is an essential element of a civil
rights cause of action.”).       And Bohannan was not entitled to discovery to
ascertain facts tying the defendants to his claims before the district court
resolved the Rule 12(b)(6) motion. See Southwestern Bell Tel., LP v. City of
Houston, 529 F.3d 257, 263 (5th Cir. 2008) (“[W]hen deciding . . . whether to
dismiss for failure to state a claim, the court considers, of course, only the
allegations in the complaint.”).
      Because Bohannan is no longer civilly committed, he likewise has not
shown any error in the district court’s determination that his claims for
prospective injunctive relief are moot. Bohannan’s speculation that he could
again be deemed sexually violent in the future is insufficient. See Oliver v.
Scott, 276 F.3d 736, 741 (5th Cir. 2002) (explaining that a plaintiff’s release
will moot any claims for injunctive relief against custodial defendants unless
the plaintiff shows a “demonstrated probability” or “reasonable expectation”
that he or she will again be subject to custodial authority).
      Finally, Bohannan’s allegations that he has viable claims against
defendants Wesley Griffin and Lupe Ruedas are unavailing because his claims
against these defendants are not at issue in this appeal. We therefore AFFIRM
the judgment of the district court. 1




      1   Bohannan’s motion to strike the appellee’s brief is DENIED as moot.


                                             3